Citation Nr: 1543179	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-31 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa and a July 2011 rating decision by the RO in Lincoln, Nebraska.  

In October 2014, the Board denied an initial disability rating in excess of 50 percent for PTSD, and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the PTSD issue to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion for Remand (Joint Motion).  By Order dated in June 2015, the Court granted the motion and remanded the matter to the Board for action consistent with the Joint Motion.  In August 2015, the Board remanded the PTSD rating issue pursuant to the Joint Motion and again remanded the TDIU issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 remand noted that additional relevant evidence had been added to the record, but had not been reviewed in connection with the PTSD rating issue.  The Board directed the following:

Readjudicate the Veteran's increased rating claim for PTSD based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.  

The Board also found that the TDIU claim was inextricably intertwined with the increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have "significant impact" on a Veteran's claim for the second issue).  

The case was returned to the Board in September 2015; however, there is no indication that the requested development was accomplished.  Thus, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




